410 F.2d 146
Harrel Wayne HARDIN, Appellant,v.UNITED STATES of America, Appellee.
No. 25900.
United States Court of Appeals Fifth Circuit.
April 16, 1969.

Harrel Wayne Hardin, in pro. per.
Patrick H. Mulloy, Jr., Asst. U. S. Atty., Eldon B. Mahon, U. S. Atty., Dallas, Tex., for appellee.
Before JOHN R. BROWN, Chief Judge, and THORNBERRY and MORGAN, Circuit Judges.
PER CURIAM:


1
Pursuant to new Rule 18 of the Rules of this court, we have concluded on the merits that this case is of such character as not to justify oral argument and have directed the clerk to place the case on the Summary Calendar and to notify the parties in writing. See Murphy v. Houma Well Service, 5 Cir. 1969, 409 F.2d 804, Part I [dated March 11, 1969].


2
This is an appeal from the denial of a motion to vacate the sentence of a federal prisoner. 28 U.S.C. § 2255.


3
The appellant was convicted upon his plea of guilty to a three-count Information charging three burglaries of United States Post Offices. He was sentenced to a 5-year term on Count I, a 3-year term to run consecutively on Count II, and a 3-year term on Count III to run concurrently with Count II.


4
The appellant contends that he did not make an intelligent waiver of his right to counsel; that he was not represented by counsel at any stage of the proceedings; and that his plea of guilty was the product of illegally-taken statements and coercion through threat of a life sentence being imposed in a pending state case as an habitual criminal.


5
From the evidence presented at the plenary hearing, the District Court was entitled to conclude that appellant's testimony attacking the guilty plea was convincingly refuted by Postal Inspector Powell. We find no error in the proceedings below. See Goodwin v. United States, (5 Cir., 1968) 391 F.2d 278.

The judgment of the District Court is

6
Affirmed.